DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-6 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-2 of U.S Patent No. 10,616,642 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in the pending application are broader than the ones in patent, In re Van Ornum and Stanq, 214 USPQ 761, broad claims in the pending application are rejected under anticipation type double patenting over previously patented narrow claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the pending claims 1-6 and Patent Claims 1-2 are directed to the same invention with a different in scope (broader in scope than the patent claim) and are therefore an obvious variant thereof. Therefore, claims 1 and 4 of the pending application is generic to all that is recited in the claim 1 of the conflicting patent. That is, claims 1 and 4 of the pending application is anticipated by claim 1 of the conflicting patent. Claim 2-3 and 5-6 in the pending application and claim 1-2 in the conflicting patent, respectively, are analyzed similarly. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4-6 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US 2005/0258942 A1 to Manasseh et al.
As to claim 4, Manasseh discloses an on-the-spot system (see fig.1, el.10,12,14,16,18) comprising: a plurality of slave apparatuses (see fig.2, el.36,38,40 etc. capturing devices); and a master apparatus to be located in a spot (see fig.2, el.34 server device; page.4, ¶0029); wherein each of the slave apparatuses includes a camera configured to capture an image of a target on the spot, and a first communication device configured to exchange signals with the master apparatus (page.4, ¶0029, ,¶0033-¶0035); wherein the master apparatus includes a server, a second communication device configured to exchange signals directly with the slave apparatuses, and a third communication device configured to exchange signals with a plurality of terminal apparatuses at locations remote from the spot via a public network; wherein each of the slave apparatuses is configured to generate a live video signal based on the captured image from the respective camera, and to transmit the live video signal to the master apparatus (page.5,¶0033-¶0035); and wherein the server is configured to: associate each of the slave apparatuses with a respective one of the plurality of terminal apparatuses (page.7,¶0037); receive the live video signal from each of the slave apparatuses via  the second communication device; and send the received live video signal via the third communication device and the public network to respective terminal apparatuses of the plurality of terminal apparatuses simultaneously in real time (page.4, ¶0029-¶0030,¶0033-¶0035).
As to claim 5, Manasseh further discloses wherein the server is further configured to process the live video signal as required to generate a converted live video signal, and to send the converted live video signal via the third communication device and the pubic network to the respective terminal apparatuses of the plurality of terminal apparatuses simultaneously in real time (page.7, ¶0037).
As to claim 6, Manasseh further discloses wherein the third communication device is configured to exchange signals with the plurality of terminal apparatuses at locations remote from the spot via a relay apparatus and the public network (see fig.1; page.3, ¶0026).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0258942 A1 to Manasseh et al in view of US 7312766 B1 to Edwards.
As to claim 1, Manasseh discloses a method of transmitting live video signals, the method comprising: generating live video signals of a plurality of systems having different display ranges, the display ranges of the live video signals being changed based on display range setting information represented by the respective one of the display range setting signals (page.4, ¶0029-¶0030,¶0033-¶0035; discloses the server device 34 transmits video, audio, and other data concurrently via IP based network connections from each capture device to an associated command and control center (see [0034]) and the transmission of the video signals are simultaneously in real time (“...the command and control center may take over the monitoring of the cameras including PTZ control, thereby providing continuously available and recorded real-time video data. As previously noted the command and control center also assume control of the vehicle. The command and control centers may receive images from one or more cameras see [0035] and [0037]); and   transmitting a respective one of the live video signals of the plurality of systems to a respective one of the plurality of terminal apparatuses which sent the respective one of the display range setting signals, simultaneously in real time (see fig.1-3; page.4, ¶0029-¶0030,¶0033-¶0035; further in [0035, 0037] discloses the transmission from each of the plurality of slave apparatuses (“Data Capture Devices” - see Fig. 2) to a master apparatus (“Server Device” - see Fig. 2), and from the master apparatus to different terminal apparatus of the plurality of terminal apparatuses (reads on “The system will transmit ...data or information in real-time to small handheld devices such as the TETRA AM MPT700 enabling constant monitoring... the event folding).

Edwards discloses receiving a respective one of display range setting signals sent from a plurality of terminal apparatuses located at remote locations (see col.8,ll.1-28; col.9,ll.9-15; discloses a terminal apparatus (Fig. 7 el. 107) being equipped with a head mounted display (HMD) (Fig.7 el. 101) equips with a sensor (Fig. 7 el. 103) to detect a motion of a user's head and the terminal apparatus (Fig. 7 el. 107) sends a line-of-sight setting signal (a display range setting signal) generated on the basis of a detected result of the sensor via the public network to the computer 115 which in turn transmits the line-of-sight setting signal addressed to the gimbal 113 for repositioning a camera 111 associated with the terminal apparatus).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manasseh with the teaching as taught by Edwards in order to reduce disorientation of the viewer during the HMD motion of the head of the viewer.
   As to claim 2, Manasseh further discloses processing the live video signals to generate processed live video signals prior to transmitting (page.7, ¶0037).
   As to claim 3, Manasseh in view of Edward further discloses processing the display range setting signals to generate line-of-sight setting signals and vantage point setting signals(see Manasseh; see fig.1-3; page.4, ¶0029-¶0030,¶0033-¶0035 and Edward; col.8,ll.1-28; col.9,ll.9-15).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9,338,483 B2 to Itakura.
US 2009/0187389 A1 to Dobbins et al.
US 2015/0297949 A1 to Aman et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/           Primary Examiner, Art Unit 2424